Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claims 1, 13
“applying a magnetization prep sequence that includes an adiabatic half passage, a constant-amplitude spin-lock RF pulse having a spin-lock time, and a reverse adiabatic half passage , wherein an RF amplitude of the AHP adiabatic half passage and the reverse AHP adiabatic half passage is equal to a spin-lock amplitude;
performing an acquisition sequence to acquire a data set; 
generating image data based on the data set, the image data indicative of a spatial distribution of a spin-lock based imaging biomarker for each of a plurality of locations within a region of interest of a subject”

Claim 25,
“performing a plurality of image generation operations using a magnetic resonance imaging (MRI) apparatus, wherein each image generation operation includes:
applying a magnetization prep sequence that includes an adiabatic half passage, a constant-amplitude spin-lock RF pulse having a spin-lock time, and a reverse adiabatic half passage, wherein an RF amplitude of the adiabatic half passage and the reverse adiabatic half passage is equal to a spin-lock amplitude, and wherein different ones of the plurality of image generation operations are performed using different spin-lock times;

fitting the image data from the plurality of image generation operations to a relaxation model; and
determining a value for the relaxation parameter based on a result of the fitting”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793